Name: Regulation (EU) NoÃ 251/2014 of the European Parliament and of the Council of 26Ã February 2014 on the definition, description, presentation, labelling and the protection of geographical indications of aromatised wine products and repealing Council Regulation (EEC) NoÃ 1601/91
 Type: Regulation
 Subject Matter: marketing;  consumption;  beverages and sugar
 Date Published: nan

 20.3.2014 EN Official Journal of the European Union L 84/14 REGULATION (EU) No 251/2014 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 26 February 2014 on the definition, description, presentation, labelling and the protection of geographical indications of aromatised wine products and repealing Council Regulation (EEC) No 1601/91 THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) and Article 114 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national Parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Council Regulation (EEC) No 1601/91 (3) and Commission Regulation (EC) No 122/94 (4) have proved successful in regulating aromatised wines, aromatised wine-based drinks and aromatised wine-product cocktails (aromatised wine products). However, in the light of technologic innovation, market developments and evolving consumer expectations it is necessary to update the rules applicable to the definition, description, presentation, labelling and protection of geographical indications of certain aromatised wine products, while taking into account traditional production methods. (2) Further amendments are needed as a consequence of the entry into force of the Lisbon Treaty, in order to align the powers conferred upon the Commission pursuant to Regulation (EEC) No 1601/91 to Articles 290 and 291 of the Treaty on the Functioning of the European Union (TFEU). In view of the scope of those amendments, it is appropriate to repeal Regulation (EEC) No 1601/91 and to replace it with this Regulation. Regulation (EC) No 122/94 introduced rules on flavouring and addition of alcohol applicable to some aromatised wine products, and in order to ensure clarity, those rules should be incorporated into this Regulation. (3) Regulation (EU) No 1169/2011 of the European Parliament and of the Council (5) applies to the presentation and labelling of aromatised wine products, save as otherwise provided for in this Regulation. (4) Aromatised wine products are important for consumers, producers and the agricultural sector in the Union. The measures applicable to aromatised wine products should contribute to the attainment of a high level of consumer protection, the prevention of deceptive practices and the attainment of market transparency and fair competition. By doing so, the measures will safeguard the reputation that the Unions aromatised wine products have achieved in the internal market and on the world market by continuing to take into account the traditional practices used in the production of aromatised wine products as well as increased demand for consumer protection and information. Technological innovation should also be taken into account in respect of the products for which such innovation serves to improve quality, without affecting the traditional character of the aromatised wine products concerned. (5) The production of aromatised wine products constitutes a major outlet for the agricultural sector of the Union, which should be emphasised by the regulatory framework. (6) In the interest of consumers, this Regulation should apply to all aromatised wine products placed on the market in the Union, whether produced in the Member States or in third countries. In order to maintain and improve the reputation of the Unions aromatised wine products on the world market, the rules provided for in this Regulation should also apply to aromatised wine products produced in the Union for export. (7) To ensure clarity and transparency in Union law governing aromatised wine products, it is necessary to clearly define the products covered by that law, the criteria for the production, description, presentation and labelling of aromatised wine products and in particular, the sales denomination. Specific rules on the voluntary indication of the provenance supplementing those laid down in Regulation (EU) No 1169/2011 should also be laid down. By laying down such rules, all stages in the production chain are regulated and consumers are protected and properly informed. (8) The definitions of aromatised wine products should continue to respect traditional quality practices but should be updated and improved in the light of technological developments. (9) Aromatised wine products should be produced in accordance with certain rules and restrictions, which guarantee that consumer expectations as regards quality and production methods are met. In order to meet the international standards in this field, the production methods should be established and the Commission should as a general rule take into account the standards recommended and published by the International Organisation of Vine and Wine (OIV). (10) Regulation (EC) No 1333/2008 of the European Parliament and of the Council (6) and Regulation (EC) No 1334/2008 of the European Parliament and of the Council (7) should apply to aromatised wine products. (11) Moreover, the ethyl alcohol used for the production of aromatised wine products should be exclusively of agricultural origin, so as to meet consumer expectations and conform to traditional quality practices. This will also ensure an outlet for basic agricultural products. (12) Given the importance and complexity of the aromatised wine products sector, it is appropriate to lay down specific rules on the description and presentation of aromatised wine products supplementing the labelling provisions laid down in Regulation (EU) No 1169/2011. Those specific rules should also prevent the misuse of sales denominations of aromatised wine products in the case of products which do not meet the requirements set out in this Regulation. (13) With a view to facilitating consumers understanding, it should be possible to supplement the sales denominations laid down in this Regulation with the customary name of the product within the meaning of Regulation (EU) No 1169/2011. (14) Council Regulation (EC) No 834/2007 (8) applies, inter alia, to processed agricultural products for use as food, which includes aromatised wine products. Accordingly, aromatised wine products which meet the requirements laid down in that Regulation and the acts adopted pursuant to it may be placed on the market as organic aromatised wine products. (15) In applying a quality policy and in order to allow a high level of quality of aromatised wine products with a geographical indication, Member States should be allowed to adopt stricter rules than those laid down in this Regulation on the production, description, presentation and labelling of aromatised wine products with a geographical indication that are produced in their own territory, in so far as such rules are compatible with Union law. (16) Given that Regulation (EC) No 110/2008 of the European Parliament and of the Council (9), Regulation (EU) No 1151/2012 of the European Parliament and of the Council (10), and the provisions on geographical indications in Regulation (EU) No 1308/2013 of the European Parliament and of the Council (11) do not apply to aromatised wine products, specific rules on protection of geographical indications for aromatised wine products should be laid down. Geographical indications should be used to identify aromatised wine products as originating in the territory of a country, or a region or locality in that territory, where a given quality, reputation or other characteristic of the aromatised wine product is essentially attributable to its geographical origin and such geographical indications should be registered by the Commission. (17) A procedure for the registration, compliance, alteration and possible cancellation of third country and Union geographical indications should be laid down in this Regulation. (18) Member State authorities should be responsible for ensuring compliance with this Regulation, and arrangements should be made for the Commission to be able to monitor and verify such compliance. (19) In order to supplement or amend certain non-essential elements of this Regulation, the power to adopt acts in accordance with Article 290 of the TFEU should be delegated to the Commission in respect of the establishment of production processes for obtaining aromatised wine products; criteria for the demarcation of geographical areas and rules, restrictions and derogations related to production in such areas; the conditions under which a product specification may include additional requirements; the determination of the cases in which a single producer may apply for the protection of a geographical indication and the restrictions governing the type of applicant that may apply for such protection; the establishment of the conditions to be complied with in respect of an application for the protection of a geographical indication, scrutiny by the Commission, the objection procedure and procedures for amendment and cancellation of geographical indications; the establishment of the conditions applicable to trans-border applications; the setting of the date for the submission of an application or a request, the date from which the protection applies and the date on which an amendment to a protection applies; the establishment of the conditions relating to amendments to product specifications, including the conditions when an amendment is considered minor and the conditions relating to the applications for, and approval of, amendments, which do not involve any change to the single document; the restrictions regarding the protected name; the nature and type of information to be notified in the exchange of information between Member States and the Commission, the methods of notification, the rules related to the access rights to information or information systems made available and the modalities of publication of the information. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (20) In order to ensure uniform conditions for the implementation of this Regulation with regard to the methods of analysis for determining the composition of aromatised wine products; decisions on conferring protection on geographical indications and on rejecting applications for such protection; decisions on cancelling the protection of geographical indications and of existing geographical designations; decisions on approval of application for amendments in the case of minor amendments to the product specifications; the information to be provided in the product specification with regard to the definition of geographical indication; the means of making decisions on protection or rejection of geographical indications available to the public; relating to the submission of trans-border applications; checks and verifications to be carried out by Member States; the procedure, including admissibility, for the examination of applications for protection or for the approval of an amendment of a geographical indication, and the procedure, including admissibility, for requests for objection, cancellation or conversion and the submission of information relating to existing geographical designations; administrative and physical checks to be carried out by Member States; and rules on providing the information necessary for the application of the provision concerning the exchange of information between Member States and the Commission, the arrangements for the management of the information to be notified, the content, form, timing, frequency and deadlines of the notifications and arrangements for transmitting or making information and documents available to the Member States, the competent authorities in third countries, or the public; implementing power should be conferred on the Commission. Those implementing powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (12). (21) The Commission should, by means of implementing acts and, given their special nature, acting without applying Regulation (EU) No 182/2011, publish the single document in the Official Journal of the European Union, decide whether to reject an application for protection of a geographical indication on grounds of inadmissibility and establish and maintain a register of geographical indications protected under this Regulation, including the listing of existing geographical designations in that register or their removal from the register. (22) The transition from the rules provided for in Regulation (EEC) No 1601/91 to those laid down in this Regulation could give rise to difficulties which are not dealt with in this Regulation. For that purpose, the power to adopt the necessary transitional measures should be delegated to the Commission. (23) Sufficient time and appropriate arrangements should be allowed to facilitate a smooth transition from the rules provided for in Regulation (EEC) No 1601/91 to the rules laid down in this Regulation. In any event the marketing of existing stocks should be allowed after the application of this Regulation, until those stocks are exhausted. (24) Since the objectives of this Regulation, namely the establishment of the rules on the definition, description, presentation and labelling of aromatised wine products and rules on the protection of geographical indications of aromatised wine products, cannot be sufficiently achieved by the Member States but can rather, by reason of its scale and effects, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve those objectives, HAVE ADOPTED THIS REGULATION: CHAPTER I SCOPE AND DEFINITIONS Article 1 Subject matter and scope 1. This Regulation lays down rules on the definition, description, presentation and labelling of aromatised wine products as well as on the protection of geographical indications of aromatised wine products. 2. Regulation (EU) No 1169/2011 shall apply to the presentation and labelling of aromatised wine products, save as otherwise provided for in this Regulation. 3. This Regulation shall apply to all aromatised wine products placed on the market in the Union whether produced in the Member States or in third countries, as well as to those produced in the Union for export. Article 2 Definitions For the purpose of this Regulation, the following definitions apply: (1) sales denomination means the name of any of the aromatised wine products laid down in this Regulation; (2) description means the list of the specific characteristics of an aromatised wine product; (3) geographical indication means an indication which identifies an aromatised wine product as originating in a region, a specific place, or a country, where a given quality, reputation or other characteristics of that product is essentially attributable to its geographical origin. CHAPTER II DEFINITION, DESCRIPTION, PRESENTATION AND LABELLING OF AROMATISED WINE PRODUCTS Article 3 Definition and classification of aromatised wine products 1. Aromatised wine products are products obtained from products of the wine sector as referred to in Regulation (EU) No 1308/2013 that have been flavoured. They are classified into the following categories: (a) aromatised wines; (b) aromatised wine-based drinks; (c) aromatised wine-product cocktails. 2. Aromatised wine is a drink: (a) obtained from one or more of the grapevine products defined in point 5 of Part IV of Annex II and in points 1 and 3 to 9 of Part II of Annex VII to Regulation (EU) No 1308/2013, with the exception of Retsina wine; (b) in which the grapevine products referred to in point (a) represent at least 75 % of the total volume; (c) to which alcohol may have been added; (d) to which colours may have been added; (e) to which grape must, partially fermented grape must or both may have been added; (f) which may have been sweetened; (g) which has an actual alcoholic strength by volume of not less than 14,5 % vol. and less than 22 % vol. and a total alcoholic strength by volume of not less than 17,5 % vol. 3. Aromatised wine-based drink is a drink: (a) obtained from one or more of the grapevine products defined in points 1, 2 and 4 to 9 of Part II of Annex VII to Regulation (EU) No 1308/2013, with the exception of wines produced with the addition of alcohol and Retsina wine; (b) in which the grapevine products referred to in point (a) represent at least 50 % of the total volume; (c) to which no alcohol has been added, except where Annex II provides otherwise; (d) to which colours may have been added; (e) to which grape must, partially fermented grape must or both may have been added; (f) which may have been sweetened; (g) which has an actual alcoholic strength by volume of not less than 4,5 % vol. and less than 14,5 % vol. 4. Aromatised wine-product cocktail is a drink: (a) obtained from one or more of the grapevine products defined in points 1, 2 and 4 to 11 of Part II of Annex VII to Regulation (EU) No 1308/2013, with the exception of wines produced with the addition of alcohol and Retsina wine; (b) in which the grapevine products referred to in point (a) represent at least 50 % of the total volume; (c) to which no alcohol has been added; (d) to which colours may have been added; (e) which may have been sweetened; (f) which has an actual alcoholic strength by volume of more than 1,2 % vol. and less than 10 % vol. Article 4 Production processes and methods of analysis for aromatised wine products 1. Aromatised wine products shall be produced in accordance with the requirements, restrictions and descriptions laid down in Annexes I and II. 2. The Commission shall be empowered to adopt delegated acts in accordance with Article 33 concerning the establishment of authorised production processes for obtaining aromatised wine products, taking into account consumers expectations. In establishing the authorised production processes referred to in the first subparagraph, the Commission shall take into account the production processes recommended and published by the OIV. 3. The Commission shall, where necessary, adopt, by means of implementing acts, methods of analysis for determining the composition of aromatised wine products. Those methods shall be based on any relevant methods recommended and published by the OIV, unless they would be ineffective or inappropriate in view of the objective pursued. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 34(2). Pending the adoption of such methods by the Commission, the methods to be used shall be those allowed by the Member State concerned. 4. The oenological practices and restrictions laid down in accordance with Articles 74, 75(4) and 80 of Regulation (EU) No 1308/2013 shall apply to the grapevine products used in the production of aromatised wine products. Article 5 Sales denominations 1. The sales denominations set out in Annex II shall be used for any aromatised wine product placed on the market in the Union, provided that it complies with the requirements for the corresponding sales denomination laid down in that Annex. Sales denominations may be supplemented by a customary name as defined in Article 2(2)(o) of Regulation (EU) No 1169/2011. 2. Where aromatised wine products comply with the requirements of more than one sales denomination, the use of only one of those sales denominations is authorised, except where Annex II provides otherwise. 3. An alcoholic beverage not fulfilling the requirements laid down in this Regulation shall not be described, presented or labelled by associating words or phrases such as like, type, style, made, flavour or any other term similar to any of the sales denominations. 4. Sales denominations may be supplemented or replaced by a geographical indication protected under this Regulation. 5. Without prejudice to Article 26, sales denominations shall not be supplemented by protected designations of origin or protected geographical indications allowed for wine products. Article 6 Additional particulars to the sales denominations 1. The sales denominations referred to in Article 5 may also be supplemented by the following particulars concerning the sugar content of the aromatised wine product: (a) extra-dry: in the case of products with a sugar content of less than 30 grams per litre and, for the category of aromatised wines and by way of derogation from Article 3(2)(g), a minimum total alcoholic strength by volume of 15 % vol.; (b) dry: in the case of products with a sugar content of less than 50 grams per litre and, for the category of aromatised wines and by way of derogation from Article 3(2)(g), a minimum total alcoholic strength by volume of 16 % vol.; (c) semi-dry: in the case of products with a sugar content of between 50 and less than 90 grams per litre; (d) semi-sweet: in the case of products with a sugar content of between 90 and less than 130 grams per litre; (e) sweet: in the case of products with a sugar content of 130 grams per litre or more. The sugar content indicated in points (a) to (e) of the first subparagraph is expressed as invert sugar. The particulars semi-sweet and sweet may be accompanied by an indication of the sugar content, expressed in grams of invert sugar per litre. 2. Where the sales denomination is supplemented by or includes the particular sparkling, the quantity of sparkling wine used shall be not less than 95 %. 3. Sales denominations may also be supplemented by a reference to the main flavouring used. Article 7 Indication of provenance Where the provenance of aromatised wine products is indicated, it shall correspond to the place where the aromatised wine product is produced. The provenance shall be indicated with the words produced in ( ¦), or expressed in equivalent terms, supplemented by the name of the corresponding Member State or third country. Article 8 Use of language in the presentation and labelling of aromatised wine products 1. The sales denominations set out in italics in Annex II shall not be translated on the label or in the presentation of aromatised wine products. Additional particulars provided for in this Regulation shall, where expressed in words, appear in at least one of the official languages of the Union. 2. The name of the geographical indication protected under this Regulation shall appear on the label in the language or languages in which it is registered, even where the geographical indication replaces the sales denomination in accordance with Article 5(4). Where the name of a geographical indication protected under this Regulation is written in a non-Latin alphabet, it may also appear in one or more of the official languages of the Union. Article 9 Stricter rules decided by Member States In applying a quality policy for aromatised wine products with geographical indications protected under this Regulation which are produced on their own territory or for the establishment of new geographical indications, Member States may lay down rules on production and description which are stricter than those referred to in Article 4 and in Annexes I and II in so far as they are compatible with Union law. CHAPTER III GEOGRAPHICAL INDICATIONS Article 10 Content of applications for protection 1. Applications for the protection of names as geographical indications shall include a technical file containing: (a) the name to be protected; (b) the name and address of the applicant; (c) a product specification as referred to in paragraph 2; and (d) a single document summarising the product specification referred to in paragraph 2. 2. To be eligible for a geographical indication protected under this Regulation a product shall comply with the corresponding product specification which shall include at least: (a) the name to be protected; (b) a description of the product, in particular its principal analytical characteristics as well as an indication of its organoleptic characteristics; (c) where applicable, the particular production processes and specifications as well as the relevant restrictions on making the product; (d) the demarcation of the geographical area concerned; (e) the details bearing out the link referred to in point (3) of Article 2; (f) the applicable requirements laid down in Union or national law or, where provided for by Member States, by an organisation which manages the protected geographical indication, having regard to the fact that such requirements shall be objective, and non-discriminatory and compatible with Union law; (g) an indication of the main raw material from which the aromatised wine product is obtained; (h) the name and address of the authorities or bodies verifying compliance with the provisions of the product specification and their specific tasks. Article 11 Application for protection relating to a geographical area in a third country 1. Where the application for protection concerns a geographical area in a third country, it shall contain in addition to the elements provided for in Article 10, proof that the name in question is protected in its country of origin. 2. The application for protection shall be sent to the Commission, either directly by the applicant or via the authorities of the third country concerned. 3. The application for protection shall be filed in one of the official languages of the Union or accompanied by a certified translation into one of those languages. Article 12 Applicants 1. Any interested group of producers, or in exceptional cases a single producer, may lodge an application for protection of a geographical indication. Other interested parties may participate in the application for protection. 2. Producers may lodge an application for protection only for aromatised wine products which they produce. 3. In the case of a name designating a trans-border geographical area, a joint application for protection may be lodged. Article 13 Preliminary national procedure 1. Applications for protection of a geographical indication of aromatised wine products originating in the Union shall be subject to a preliminary national procedure in accordance with paragraphs 2 to 7 of this Article. 2. The application for protection shall be filed with the Member State in whose territory the geographical indication originates. 3. The Member State shall examine the application for protection in order to verify whether it meets the conditions set out in this Chapter. The Member State shall, by means of a national procedure, ensure the adequate publication of the application for protection and shall provide for a period of at least two months from the date of publication within which any natural or legal person with a legitimate interest and resident or established on its territory may object to the proposed protection by lodging a duly substantiated statement with the Member State. 4. If the Member State considers that the geographical indication does not meet the relevant requirements or is incompatible with Union law in general, it shall reject the application. 5. If the Member State considers that the relevant requirements are met, it shall: (a) publish the single document and the product specification at least on the internet; and (b) forward to the Commission an application for protection containing the following information: (i) the name and address of the applicant; (ii) the product specification referred in Article 10(2); (iii) the single document referred to in Article 10(1)(d); (iv) a declaration by the Member State that it considers that the application lodged by the applicant meets the conditions required; and (v) the reference to the publication, as referred to in point (a). The information referred to in point (b) of the first subparagraph shall be forwarded in one of the official languages of the Union or accompanied by a certified translation into one of those languages. 6. Member States shall adopt the laws, regulations or administrative provisions necessary to comply with this Article by 28 March 2015. 7. Where a Member State has no national legislation concerning the protection of geographical indications, it may, on a transitional basis only, grant protection to the name in accordance with the terms of this Chapter at national level. Such protection shall take effect from the date the application is lodged with the Commission and shall cease on the date on which a decision on registration or refusal under this Chapter is taken. Article 14 Scrutiny by the Commission 1. The Commission shall make the date of submission of the application for protection public. 2. The Commission shall examine whether the applications for protection referred to in Article 13(5) meet the conditions laid down in this Chapter. 3. Where the Commission considers that the conditions laid down in this Chapter are met, it shall, by means of implementing acts adopted without applying the procedure referred to in Article 34(2), publish in the Official Journal of the European Union the single document referred to in Article 10(1)(d) and the reference to the publication of the product specification referred to in Article 13(5)(a). 4. Where the Commission considers that the conditions laid down in this Chapter are not met, it shall, by means of implementing acts, decide to reject the application. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 34(2). Article 15 Objection procedure Within two months from the date of publication provided for in Article 14(3), any Member State or third country, or any natural or legal person with a legitimate interest, resident or established in a Member State other than that applying for the protection or in a third country, may object to the proposed protection by lodging with the Commission a duly substantiated statement relating to the conditions of eligibility as laid down in this Chapter. In the case of natural or legal persons resident or established in a third country, such statement shall be lodged, either directly or via the authorities of the third country concerned, within the time limit of two months referred to in the first paragraph. Article 16 Decision on protection On the basis of the information available to the Commission upon the completion of the objection procedure referred to in Article 15, the Commission shall, by means of implementing acts, either confer protection on the geographical indication which meets the conditions laid down in this Chapter and is compatible with Union law, or reject the application where those conditions are not met. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 34(2). Article 17 Homonyms 1. A name, for which an application for protection is lodged, and which is wholly or partially homonymous with that of a name already registered under this Regulation, shall be registered with due regard for local and traditional usage and for any risk of confusion. 2. A homonymous name which misleads the consumer into believing that products come from another territory shall not be registered even if the name is accurate as far as the actual territory, region or place of origin of the products in question is concerned. 3. The use of a registered homonymous name shall be subject to there being a sufficient distinction in practice between the homonym registered subsequently and the name already on the register, having regard to the need to treat the producers concerned in an equitable manner and not to mislead the consumer. Article 18 Grounds for refusal of protection 1. Names that have become generic shall not be protected as a geographical indication. For the purposes of this Chapter, a name that has become generic means the name of an aromatised wine product which, although relating to the place or the region where this product was originally produced or placed on the market, has become the common name of an aromatised wine product in the Union. To establish whether or not a name has become generic, account shall be taken of all relevant factors, in particular: (a) the existing situation in the Union, notably in areas of consumption; (b) the relevant Union or national law. 2. A name shall not be protected as a geographical indication where, in the light of a trademarks reputation and renown, protection is liable to mislead the consumer as to the true identity of the aromatised wine product. Article 19 Relationship with trademarks 1. Where a geographical indication is protected under this Regulation, the registration of a trademark the use of which falls under Article 20(2) and relating to an aromatised wine product shall be refused if the application for registration of the trademark is submitted after the date of submission of the application for protection of the geographical indication to the Commission and the geographical indication is subsequently protected. Trademarks registered in breach of the first subparagraph shall be invalidated. 2. Without prejudice to Article 17(2), a trademark the use of which falls under Article 20(2), which has been applied for, registered or established by use, if that possibility is provided for by the legislation concerned, in the territory of the Union before the date on which the application for protection of the geographical indication is submitted to the Commission, may continue to be used and renewed notwithstanding the protection of a geographical indication, provided that no grounds for the trademarks invalidity or revocation exist as specified by the Directive 2008/95/EC of the European Parliament of the Council (13) or by Council Regulation (EC) No 207/2009 (14). In such cases the use of the geographical indication shall be permitted alongside the relevant trademarks. Article 20 Protection 1. Geographical indications protected under this Regulation may be used by any operator marketing an aromatised wine product which has been produced in conformity with the corresponding product specification. 2. Geographical indications protected under this Regulation and the aromatised wine products using those protected names in conformity with the product specification shall be protected against: (a) any direct or indirect commercial use of a protected name: (i) by comparable products not complying with the product specification of the protected name; or (ii) in so far as such use exploits the reputation of a geographical indication; (b) any misuse, imitation or evocation, even if the true origin of the product or service is indicated or if the protected name is translated, transcribed or transliterated or accompanied by an expression such as style, type, method, as produced in, imitation, flavour, like or similar; (c) any other false or misleading indication as to the provenance, origin, nature or essential qualities of the product, on the inner or outer packaging, advertising material or documents relating to the wine product concerned, and the packing of the product in a container liable to convey a false impression as to its origin; (d) any other practice liable to mislead the consumer as to the true origin of the product. 3. Geographical indications protected under this Regulation shall not become generic in the Union within the meaning of Article 18(1). 4. Member States shall take the appropriate administrative and judicial measures to prevent or to stop unlawful use of geographical indications protected under this Regulation as referred to in paragraph 2. Article 21 Register The Commission shall, by means of implementing acts adopted without applying the procedure referred to in Article 34(2), establish and maintain an electronic register of geographical indications protected under this Regulation for aromatised wine products which shall be publicly accessible. Geographical indications pertaining to products of third countries that are protected in the Union pursuant to an international agreement to which the Union is a contracting party may be entered in the register referred to in the first paragraph as geographical indications protected under this Regulation. Article 22 Designation of competent authority 1. Member States shall designate the competent authority or authorities responsible for checks in respect of the obligations established by this Chapter in accordance with the criteria laid down in Article 4 of Regulation (EC) No 882/2004 of the European Parliament and of the Council (15). 2. Member States shall ensure that any operator complying with this Chapter is entitled to be covered by a system of checks. 3. Member States shall inform the Commission of the competent authority or authorities referred to in paragraph 1. The Commission shall make their names and addresses public and update them periodically. Article 23 Verification of compliance with specifications 1. In respect of geographical indications protected under this Regulation relating to a geographical area within the Union, annual verification of compliance with the product specification, during the production and during or after conditioning of the aromatised wine product, shall be ensured by: (a) the competent authority or authorities referred to in Article 22; or (b) one or more control bodies responsible for the verification within the meaning of point 5 of the second paragraph of Article 2 of Regulation (EC) No 882/2004 operating as a product certification body in accordance with the requirements laid down in Article 5 of that Regulation. The costs of such verification shall be borne by the operators subject to it. 2. In respect of geographical indications protected under this Regulation relating to a geographical area in a third country, annual verification of compliance with the product specification, during the production and during or after conditioning of the aromatised wine product, shall be ensured by: (a) one or more public authorities designated by the third country; or (b) one or more certification bodies. 3. The bodies referred to in point (b) of paragraph 1 and point (b) of paragraph 2 shall comply with, and be accredited in accordance with, the Standard EN ISO/IEC 17065:2012 (Conformity assessments  Requirements for bodies certifying products processes and services). 4. Where the authority or authorities referred to in point (a) of paragraph 1 and point (a) of paragraph 2 verify compliance with the product specification, they shall offer adequate guarantees of objectivity and impartiality, and have at their disposal the qualified staff and resources needed to carry out their tasks. Article 24 Amendments to product specifications 1. An applicant satisfying the conditions of Article 12 may apply for approval of an amendment to the product specification of a geographical indication protected under this Regulation, in particular in order to take account of developments in scientific and technical knowledge or to redefine the geographical area referred to in point (d) of Article 10(2). Applications shall describe and give reasons for the amendments requested. 2. Where the proposed amendment involves one or more changes to the single document referred to in point (d) of Article 10(1), Articles 13 to 16 shall apply mutatis mutandis to the application for amendment. However, if the proposed amendment is only minor, the Commission shall, by means of implementing acts, decide whether to approve the application without following the procedure laid down in Article 14(2) and Article 15 and in the case of approval, the Commission shall proceed to the publication of the elements referred to in Article 14(3). Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 34(2). Article 25 Cancellation The Commission may, on its own initiative or at the duly substantiated request of a Member State, of a third country or of a natural or legal person having a legitimate interest, decide, by means of implementing acts, to cancel the protection of a geographical indication if compliance with the corresponding product specification is no longer ensured. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 34(2). Articles 13 to 16 shall apply mutatis mutandis. Article 26 Existing geographical designations 1. Geographical designations of aromatised wine products listed in Annex II to Regulation (EEC) No 1601/91 and any geographical designation submitted to a Member State and approved by that Member State before 27 March 2014, shall automatically be protected as geographical indications under this Regulation. The Commission shall, by means of implementing acts adopted without applying the procedure referred to in Article 34(2) of this Regulation, list them in the register provided for in Article 21 of this Regulation. 2. Member States shall, in respect of existing geographical designations referred to in paragraph 1, transmit to the Commission: (a) the technical files as provided for in Article 10(1); (b) the national decisions of approval. 3. Existing geographical designations referred to in paragraph 1, for which the information referred to in paragraph 2 is not submitted by 28 March 2017, shall lose protection under this Regulation. The Commission shall, by means of implementing acts adopted without applying the procedure referred to in Article 34(2), take the corresponding formal step of removing such names from the register provided for in Article 21. 4. Article 25 shall not apply in respect of existing geographical designations referred to in paragraph 1 of this Article. Until 28 March 2018 the Commission may, by means of implementing acts, on its own initiative, decide to cancel the protection of existing geographical designations referred to in paragraph 1 of this Article if they do not comply with point (3) of Article 2. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 34(2). Article 27 Fees Member States may charge a fee to cover their costs, including those incurred in examining applications for protection, statements of objections, applications for amendments and requests for cancellations under this Chapter. Article 28 Delegated powers 1. In order to take account of the specific characteristics of the production in the demarcated geographical area, the Commission shall be empowered to adopt delegated acts in accordance with Article 33 concerning: (a) criteria for the demarcation of the geographical area; and (b) rules, restrictions and derogations related to the production in the demarcated geographical area. 2. In order to ensure product quality and traceability, the Commission shall be empowered to adopt delegated acts in accordance with Article 33 in order to establish the conditions under which product specifications may include additional requirements to those referred to in Article 10(2)(f). 3. In order to ensure the rights or legitimate interests of producers or operators, the Commission shall be empowered to adopt delegated acts in accordance with Article 33 in order to: (a) determine the cases in which a single producer may apply for the protection of a geographical indication; (b) determine the restrictions governing the type of applicant that may apply for the protection of a geographical indication; (c) establish the conditions to be followed in respect of an application for the protection of a geographical indication, scrutiny by the Commission, the objection procedure, and procedures for amendment and cancellation of geographical indications; (d) establish the conditions applicable to transborder applications; (e) set the date of submission of an application or a request; (f) set the date from which protection shall run; (g) establish the conditions under which an amendment is to be considered as minor as referred to in Article 24(2); (h) set the date on which an amendment shall enter into force; (i) establish the conditions relating to the applications for, and approval of, amendments to the product specification of a geographical indication protected under this Regulation, where such amendments do not involve any change to the single document referred to in point (d) of Article 10(1). 4. In order to ensure adequate protection, the Commission shall be empowered to adopt delegated acts in accordance with Article 33 concerning the restrictions regarding the protected name. Article 29 Implementing powers 1. The Commission may, by means of implementing acts, adopt all necessary measures related to this Chapter regarding: (a) the information to be provided in the product specification with regard to the link referred to in point (3) of Article 2 between the geographical area and the final product; (b) the means of making the decisions on protection or rejection referred to in Article 16 available to the public; (c) the submission of trans-border applications; (d) checks and verification to be carried out by the Member States, including testing. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 34(2). 2. The Commission may, by means of implementing acts, adopt all necessary measures related to this Chapter as regards the procedure, including admissibility, for the examination of applications for protection or for the approval of an amendment of a geographical indication, as well as the procedure, including admissibility, for requests for objection, cancellation, or conversion, and the submission of information relating to existing protected geographical designations, in particular with respect to: (a) models for documents and the transmission format; (b) time limits; (c) the details of the facts, evidence and supporting documents to be submitted in support of the application or request. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 34(2). Article 30 Inadmissible application or request Where an application or a request submitted under this Chapter is deemed inadmissible, the Commission shall, by means of implementing acts adopted without applying the procedure referred to in Article 34(2), decide to reject it as inadmissible. CHAPTER IV GENERAL, TRANSITIONAL AND FINAL PROVISIONS Article 31 Checks and verification of aromatised wine products 1. Member States shall be responsible for the checks of aromatised wine products. They shall take the measures necessary to ensure compliance with the provisions of this Regulation and in particular they shall designate the competent authority or authorities responsible for checks in respect of the obligations established by this Regulation in accordance with Regulation (EC) No 882/2004. 2. The Commission shall, when necessary, by means of implementing acts, adopt the rules concerning administrative and physical checks to be conducted by the Member States with regard to the respect of obligations resulting from the application of this Regulation. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 34(2). Article 32 Exchange of information 1. Member States and the Commission shall notify each other of any information necessary for the application of this Regulation and for complying with the international obligations concerning the aromatised wine products. That information may, where appropriate, be transmitted or made available to the competent authorities of third countries and may be made public. 2. In order to make the notifications referred to in paragraph 1 fast, efficient, accurate, and cost effective, the Commission shall be empowered to adopt delegated acts in accordance with Article 33 to lay down: (a) the nature and type of the information to be notified; (b) the methods of notification; (c) the rules related to the access rights to the information or information systems made available; (d) the conditions and means of publication of the information. 3. The Commission shall, by means of implementing acts, adopt: (a) rules on providing the information necessary for the application of this Article; (b) arrangements for the management of the information to be notified, as well as rules on content, form, timing, frequency and deadlines of the notifications; (c) arrangements for transmitting or making information and documents available to the Member States, the competent authorities in third countries, or the public. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 34(2). Article 33 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Articles 4(2), 28, 32(2) and 36(1) shall be conferred on the Commission for a period of five years from 27 March 2014. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Articles 4(2), 28, 32(2) and 36(1) may be revoked at any time by the European Parliament or by the Council. A decision of revocation shall put an end to the delegation of the powers specified in that decision. It shall take effect the day following the publication in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of the delegated acts already in force. 4. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 5. A delegated act adopted pursuant to Articles 4(2), 28, 32(2) and 36(1) shall enter into force only if no objection has been expressed either by the European Parliament or the Council within a period of two months of notification of that act or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months on the initiative of the European Parliament or the Council. Article 34 Committee procedure 1. The Commission shall be assisted by the Committee on aromatised wine products. That Committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. In the case of implementing acts referred to in the first subparagraph of Article 4(3) and Article 29(1)(b), where the Committee delivers no opinion, the Commission shall not adopt the draft implementing act and the third subparagraph of Article 5(4) of Regulation (EU) No 182/2011 shall apply. Article 35 Repeal Regulation (EEC) No 1601/91 is hereby repealed as from 28 March 2015. References made to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table set out in Annex III to this Regulation. Article 36 Transitional measures 1. In order to facilitate the transition from the rules provided for in Regulation (EEC) No 1601/91 to those established by this Regulation, the Commission shall be empowered to adopt, where appropriate, delegated acts in accordance with Article 33 concerning the adoption of measures to amend or derogate from this Regulation, which shall remain in force until 28 March 2018. 2. Aromatised wine products not meeting the requirements of this Regulation but which have been produced in accordance with Regulation (EEC) No 1601/91 prior to 27 March 2014 may be placed on the market until stocks are exhausted. 3. Aromatised wine products which comply with Articles 1 to 6 and Article 9 of this Regulation and which have been produced prior to 27 March 2014 may be placed on the market until stocks are exhausted, provided that such products comply with Regulation (EEC) No 1601/91 in respect of all aspects not regulated by Articles 1 to 6 and Article 9 of this Regulation. Article 37 Entry into force This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 28 March 2015. However, Article 36(1) and (3) shall apply from 27 March 2014. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 26 February 2014. For the European Parliament The President M. SCHULZ For the Council The President D. KOURKOULAS (1) OJ C 43, 15.2.2012, p. 67. (2) Position of the European Parliament of 14 January 2014 (not yet published in the Official Journal) and decision of the Council of 17 February 2014. (3) Council Regulation (EEC) No 1601/91 of 10 June 1991 laying down general rules on the definition, description and presentation of aromatised wines, aromatised wine-based drinks and aromatised wine-product cocktails (OJ L 149, 14.6.1991, p. 1). (4) Commission Regulation (EC) No 122/94 of 25 January 1994 laying down certain detailed rules for the application of Council Regulation (EEC) No 1601/91 on the definition, description and presentation of aromatized wines, aromatized wine-based drinks, and aromatized wine-product cocktails (OJ L 21, 26.1.1994, p. 7). (5) Regulation (EU) No 1169/2011 of the European Parliament and of the Council of 25 October 2011 on the provision of food information to consumers, amending Regulations (EC) No 1924/2006 and (EC) No 1925/2006 of the European Parliament and of the Council, and repealing Commission Directive 87/250/EEC, Council Directive 90/496/EEC, Commission Directive 1999/10/EC, Directive 2000/13/EC of the European Parliament and of the Council, Commission Directives 2002/67/EC and 2008/5/EC and Commission Regulation (EC) No 608/2004 (OJ L 304, 22.11.2011, p. 18). (6) Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives (OJ L 354, 31.12.2008, p. 16). (7) Regulation (EC) No 1334/2008 of the European Parliament and of the Council of 16 December 2008 on flavourings and certain food ingredients with flavouring properties for use in and on foods and amending Council Regulation (EEC) No 1601/91, Regulations (EC) No 2232/96 and (EC) No 110/2008 and Directive 2000/13/EC (OJ L 354, 31.12.2008, p. 34). (8) Council Regulation (EC) No 834/2007 of 28 June 2007 on organic production and labelling of organic products and repealing Regulation (EEC) No 2092/91 (OJ L 189, 20.7.2007, p. 1). (9) Regulation (EC) No 110/2008 of the European Parliament and of the Council of 15 January 2008 on the definition, description, presentation, labelling and the protection of geographical indications of spirit drinks and repealing Council Regulation (EEC) No 1576/89 (OJ L 39, 13.2.2008, p. 16). (10) Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (OJ L 343, 14.12.2012, p. 1). (11) Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (OJ L 347, 20.12.2013, p. 671). (12) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (13) Directive 2008/95/EC of the European Parliament of the Council of 22 October 2008 to approximate the laws of the Member States relating to trade marks (OJ L 299, 8.11.2008, p. 25). (14) Council Regulation (EC) No 207/2009 of 26 February 2009 on the Community trade mark (OJ L 78, 24.3.2009, p. 1). (15) Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (OJ L 165, 30.4.2004, p. 1). ANNEX I TECHNICAL DEFINITIONS, REQUIREMENTS AND RESTRICTIONS (1) Flavouring (a) The following products are authorised for the flavouring of aromatised wines: (i) natural flavouring substances and/or flavouring preparations as defined in Article 3(2)(c) and (d) of Regulation (EC) No 1334/2008; (ii) flavourings as defined in Article 3(2)(a) of Regulation (EC) No 1334/2008, which:  are identical to vanillin,  smell and/or taste of almonds,  smell and/or taste of apricots,  smell and/or taste of eggs; and (iii) aromatic herbs and/or spices and/or flavouring foodstuffs. (b) The following products are authorised for the flavouring of aromatised wine-based drinks and aromatised wine-product cocktails: (i) flavouring substances and/or flavouring preparations as defined in Article 3(2)(b) and (d) of Regulation (EC) No 1334/2008; and (ii) aromatic herbs and/or spices and/or flavouring foodstuffs. Addition of such substances confers on the final product organoleptic characteristics other than those of wine. (2) Sweetening The following products are authorised for the sweetening of aromatised wine products: (a) semi-white sugar, white sugar, extra-white sugar, dextrose, fructose, glucose syrup, sugar solution, invert sugar solution, invert sugar syrup, as defined in Council Directive 2001/111/EC (1); (b) grape must, concentrated grape must and rectified concentrated grape must, as defined in points 10, 13 and 14 of Part II of Annex VII to Regulation (EU) No 1308/2013; (c) burned sugar, which is the product obtained exclusively from the controlled heating of sucrose without bases, mineral acids or other chemical additives; (d) honey as defined in Council Directive 2001/110/EC (2); (e) carob syrup; (f) any other natural carbohydrate substances having a similar effect to those products. (3) Addition of alcohol The following products are authorised for the preparation of some aromatised wines and, some aromatised wine-based drinks: (a) ethyl alcohol of agricultural origin, as defined in Annex I, point 1, to Regulation (EC) No 110/2008, including viticultural origin; (b) wine alcohol or dried grape alcohol; (c) wine distillate or dried grape distillate; (d) distillate of agricultural origin, as defined in Annex I, point 2, to Regulation (EC) No 110/2008; (e) wine spirit, as defined in Annex II, point 4, to Regulation (EC) No 110/2008; (f) grape-marc spirit, as defined in Annex II, point 6, to Regulation (EC) No 110/2008; (g) spirit drinks distilled from fermented dried grapes. The ethyl alcohol used to dilute or dissolve colorants, flavourings or any other authorised additives used in the preparation of aromatised wine products must be of agricultural origin and must be used in the dose strictly necessary and is not considered as addition of alcohol for the purpose of production of an aromatised wine product. (4) Additives and colouring The rules on food additives, including colours, laid down in Regulation (EC) No 1333/2008 apply to aromatised wine products. (5) Addition of water For the preparation of aromatised wine products, the addition of water is authorised provided that it is used in the dose necessary:  to prepare flavouring essence,  to dissolve colorants and sweeteners,  to adjust the final composition of the product. The quality of the water added has to be in conformity with Directive 2009/54/EC of the European Parliament and of the Council (3) and Council Directive 98/83/EC (4), and it should not change the nature of the product. This water may be distilled, demineralised, permuted or softened. (6) For the preparation of aromatised wine products, the addition of carbon dioxide is authorised. (7) Alcoholic strength Alcoholic strength by volume means the ratio of the volume of pure alcohol contained in the product in question at a temperature of 20 °C to the total volume of that product at the same temperature. Actual alcoholic strength by volume means the number of volumes of pure alcohol contained at a temperature of 20 °C in 100 volumes of the product at that temperature. Potential alcoholic strength by volume means the number of volumes of pure alcohol at a temperature of 20 °C capable of being produced by total fermentation of the sugars contained in 100 volumes of the product at the same temperature. Total alcoholic strength by volume means the sum of the actual and potential alcoholic strengths by volume. (1) Council Directive 2001/111/EC of 20 December 2001 relating to certain sugars intended for human consumption (OJ L 10, 12.1.2002, p. 53). (2) Council Directive 2001/110/EC of 20 December 2001 relating to honey (OJ L 10, 12.1.2002, p. 47). (3) Directive 2009/54/EC of the European Parliament and of the Council of 18 June 2009 on the exploitation and marketing of natural mineral waters (recast) (OJ L 164, 26.6.2009, p. 45). (4) Council Directive 98/83/EC of 3 November 1998 on the quality of water intended for human consumption (OJ L 330, 5.12.1998, p. 32). ANNEX II SALES DENOMINATIONS AND DESCRIPTIONS OF AROMATISED WINE PRODUCTS A. SALES DENOMINATIONS AND DESCRIPTIONS OF AROMATISED WINES (1) Aromatised wine Products complying with the definition set out in Article 3(2). (2) Wine-based aperitif Aromatised wine to which alcohol may have been added. The use of the term aperitif in this connection is without prejudice to its use to define products which do not fall within the scope of this Regulation. (3) Vermouth Aromatised wine:  to which alcohol has been added, and  whose characteristic taste has been obtained by the use of appropriate substances of Artemisia species. (4) Bitter aromatised wine Aromatised wine with a characteristic bitter flavour to which alcohol has been added. The sales denomination bitter aromatised wine is followed by the name of the main bitter-flavouring substance. The sales denomination bitter aromatised wine may be supplemented or replaced by the following terms:  Quinquina wine, whose main flavouring is natural quinine flavouring,  Bitter vino, whose main flavouring is natural gentian flavouring and which has been coloured with authorised yellow and/or red colour; the use of the word bitter in this connection is without prejudice to its use to define products which do not fall within the scope of this Regulation,  Americano, where the flavouring is due to the presence of natural flavouring substances derived from wormwood and gentian and which has been coloured with authorised yellow and/or red colours. (5) Egg-based aromatised wine Aromatised wine:  to which alcohol has been added,  to which good-quality egg yolk or extracts thereof have been added,  which has a sugar content expressed in terms of invert sugar of more than 200 grams, and  in the preparation of which the minimum quantity of egg yolk used in the mixture is 10 grams per litre. The sales denomination egg-based aromatised wine may be accompanied by the term cremovo where such product contains wine of the protected designation of origin Marsala in a proportion of not less than 80 %. The sales denomination egg-based aromatised wine may be accompanied by the term cremovo zabaione, where such product contains wine of the protected designation of origin Marsala in a proportion of not less than 80 % and has an egg yolk content of not less than 60 grams per litre. (6) VÃ ¤kevÃ ¤ viiniglÃ ¶gi/StarkvinsglÃ ¶gg An aromatised wine:  to which alcohol has been added, and  whose characteristic taste has been obtained by the use of cloves and/or cinnamon. B. SALES DENOMINATIONS AND DESCRIPTIONS OF AROMATISED WINE BASED DRINKS (1) Aromatised wine-based drink Products complying with the definition set out in Article 3(3). (2) Aromatised fortified wine-based drink Aromatised wine-based drink  to which alcohol has been added,  which has actual alcoholic strength by volume not less than 7 % vol.,  which has been sweetened,  which is obtained from white wine,  to which dried grape distillate has been added, and  which has been flavoured exclusively by cardamom extract; or  to which alcohol has been added,  which has actual alcoholic strength by volume not less than 7 % vol.,  which has been sweetened,  which is obtained from red wine, and  to which flavouring preparations obtained exclusively from spices, ginseng, nuts, citrus fruit essences and aromatic herbs, have been added. (3) SangrÃ ­a/Sangria Aromatised wine-based drink  which is obtained from wine,  which is aromatised with the addition of natural citrus-fruit extracts or essences, with or without the juice of such fruit,  to which spices may have been added,  to which carbon dioxide may have been added,  which has not been coloured,  which have an actual alcoholic strength by volume of not less than 4,5 % vol., and less than 12 % vol., and  which may contain solid particles of citrus-fruit pulp or peel and its colour must come exclusively from the raw materials used. SangrÃ ­a or Sangria may be used as a sales denomination only when the product is produced in Spain or Portugal. When the product is produced in other Member States, SangrÃ ­a or Sangria may only be used to supplement the sales denomination aromatised wine-based drink, provided that it is accompanied by the words: produced in ¦, followed by the name of the Member State of production or of a more restricted region. (4) Clarea Aromatised wine-based drink, which is obtained from white wine under the same conditions as for SangrÃ ­a/Sangria. Clarea may be used as a sales denomination only when the product is produced in Spain. When the product is produced in other Member States, Clarea may only be used to supplement the sales denomination aromatised wine-based drink, provided that it is accompanied by the words: produced in ¦, followed by the name of the Member State of production or of a more restricted region. (5) Zurra Aromatised wine-based drink obtained by adding brandy or wine spirit as defined in Regulation (EC) No 110/2008 to SangrÃ ­a/Sangria and Clarea, possibly with the addition of pieces of fruit. The actual alcoholic strength by volume must be not less than 9 % vol. and less than 14 % vol. (6) Bitter soda Aromatised wine-based drink  which is obtained from bitter vino the content of which in the finished product must not be less than 50 % by volume,  to which carbon dioxide or carbonated water has been added, and  which has an actual alcoholic strength by volume of not less than 8 % vol., and less than 10,5 % vol.. The use of the word bitter in this context shall be without prejudice to its use to define products which do not fall within the scope of this Regulation. (7) Kalte Ente Aromatised wine-based drink  which is obtained by mixing wine, semi-sparkling wine or aerated semi-sparkling wine with sparkling wine or aerated sparkling wine,  to which natural lemon substances or extracts thereof have been added, and  which has an actual alcoholic strength by volume of not less than 7 % vol.. The finished product must contain not less than 25 % by volume of the sparkling wine or aerated sparkling wine. (8) GlÃ ¼hwein Aromatised wine-based drink  which is obtained exclusively from red or white wine,  which is flavoured mainly with cinnamon and/or cloves, and  which has an actual alcoholic strength by volume of not less than 7 % vol.. Without prejudice to the quantities of water resulting from the application of Annex I, point 2, the addition of water is forbidden. Where it has been prepared from white wine, the sales denomination GlÃ ¼hwein must be supplemented by words indicating white wine, such as the word white. (9) ViiniglÃ ¶gi/VinglÃ ¶gg/KarÃ ¡tas vynas Aromatised wine-based drink  which is obtained exclusively from red or white wine,  which is flavoured mainly with cinnamon and/or cloves, and  which has an actual alcoholic strength by volume of not less than 7 % vol.. Where it has been prepared from white wine, the sales denomination ViiniglÃ ¶gi/VinglÃ ¶gg/KarÃ ¡tas vynas must be supplemented by words indicating white wine, such as the word white. (10) Maiwein Aromatised wine-based drink  which is obtained from wine in which Galium odoratum (L.) Scop. (Asperula odorata L.), plants or extracts thereof has been added so as to ensure a predominant taste of Galium odoratum (L.) Scop. (Asperula odorata L.), and  which has an actual alcoholic strength by volume of not less than 7 % vol.. (11) Maitrank Aromatised wine-based drink  which is obtained from white wine in which Galium odoratum (L.) Scop. (Asperula odorata L.) plants have been macerated or to which extracts thereof have been added with the addition of oranges and/or other fruits, possibly in the form of juice, concentrated or extracts, and with maximum 5 % sugar sweetening, and  which has an actual alcoholic strength by volume of not less than 7 % vol.. (12) Pelin Aromatised wine-based drink  which is obtained from red or white wine and specific mixture of herbs,  which has an actual alcoholic strength by volume of not less than 8,5 % vol., and  which has a sugar content expressed as invert sugar of 45-50 grams per litre, and a total acidity of not less than 3 grams per litre expressed as tartaric acid. (13) AromatizovanÃ ½ dezert Aromatised wine-based drink  which is obtained from white or red wine, sugar and dessert spices mixture,  which has an actual alcoholic strength by volume of not less than 9 % vol. and less than 12 % vol., and  which has a sugar content expressed as invert sugar of 90-130 grams per litre and a total acidity of at least 2,5 grams per litre expressed as tartaric acid. AromatizovanÃ ½ dezert may be used as a sales denomination only when the product is produced in the Czech Republic. When the product is produced in other Member States, AromatizovanÃ ½ dezert may only be used to supplement the sales denomination aromatised wine-based drink provided that it is accompanied by the words produced in ¦ followed by the name of the Member State of production or of a more restricted region. C. SALES DENOMINATIONS AND DESCRIPTIONS OF AROMATISED WINE-PRODUCT COCKTAILS (1) Aromatised wine-product cocktail Product complying with the definition set out in Article 3(4). The use of the term cocktail in this connection is without prejudice to its use to define products which do not fall within the scope of this Regulation. (2) Wine-based cocktail Aromatised wine-product cocktail  in which the proportion of concentrated grape must does not exceed 10 % of the total volume of the finished product,  which has an actual alcoholic strength by volume less than 7 % vol., and  in which the sugar content, expressed as invert sugar, is less than 80 grams per litre. (3) Aromatised semi-sparkling grape-based cocktail Aromatised wine-product cocktail  which is obtained exclusively from grape must,  which has an actual alcoholic strength by volume less than 4 % vol., and  which contains carbon dioxide obtained exclusively from fermentation of the products used. (4) Sparkling wine cocktail Aromatised wine-product cocktail, which is mixed with sparkling wine. ANNEX III CORRELATION TABLE Regulation (EEC) No 1601/91 This Regulation Article 1 Article 1 Article 2(1) to (4) Article 3 and Annex II Article 2(5) Article 6(1) Article 2(6) Article 6(2) Article 2(7)  Article 3 Article 4(1) and Annex I Article 4(1) to (3) Article 4(1) and Annex I Article 4(4) Article 4(3) Article 5 Article 4(2) Article 6(1) Article 5(1) and (2) Article 6(2)(a) Article 5(4) Article 6(2)(b) Article 20(1) Article 6(3) Article 5(5) Article 6(4) Article 9 Article 7(1) and (3)  Article 7(2) Article 5(3) Article 8(1)  Article 8(2) Article 5(1) and (2) Article 8(3) Article 6(3)  Article 7 Article 8(4), first and second paragraphs  Article 8(4) third paragraph Annex I, point 3, second paragraph Article 8(4a)  Article 8(5) to (8) Article 8 Article 8(9)  Article 9(1) to (3) Article 31 Article 9(4) Article 32 Article 10 Article 11 Article 10a Article 2, point 3, and Articles 10 to 30 Article 11 Article 1(3) Articles 12 to 15 Articles 33 and 34  Article 35 Article 16 Article 36 Article 17 Article 37 Annex I Annex I(3)(a) Annex II 